internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-112564-01 date date legend parent company official sub sub sub date date date date state x state y plr-112564-01 state z business a b dear this responds to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the election under sec_1_1502-75 of the income_tax regulations the extension is being requested for parent sub sub and sub sub sub and sub are hereinafter collectively referred to as the subsidiaries to make an election to file a consolidated federal_income_tax return with parent as the common parent effective for their taxable_year that ended on date additional information was received in letters dated date and date the material information submitted is summarized below parent was formed as a state x corporation on date a date in parent’s taxable_year ending date subsequently during that same taxable_year parent acquired b at least of sub a state x corporation in a transaction not constituting a reverse_acquisition within the meaning of sec_1_1502-75 parent is a holding_company for subsidiaries subsidiaries are engaged in business a sub is a state y corporation and is wholly owned by sub sub is a state z corporation and is wholly owned by sub parent and the subsidiaries intended to file the election with parent as the common parent of the group beginning with the taxable_year that ended on date the election was due on date but for various reasons the election was not filed the period of limitations on assessments under sec_6501 has not expired for the taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed further it is represented that a consolidated_return for the parent consolidated_group was filed on date and it was disclosed on such return that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has have not been examined and the service has not discovered that the election was not timely filed sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 to the regulations under plr-112564-01 sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government section a in this case the time for filing the election is fixed by regulations ie sec_1 a therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and the subsidiaries to file the election provided parent and the subsidiaries show that they acted reasonably and in good_faith that the requirements of sec_301_9100-1 through are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and company official explain the circumstances that resulted in the failure_to_file the election the information submitted establishes that the service has not discovered that the election had not been filed and that the parent and subsidiaries filed their return as if the election was validly made the information also establishes that a competent tax professional was responsible for the election and was aware of all relevant facts that parent and the subsidiaries relied on this tax professional to make the election timely and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent and the subsidiaries have shown that they acted reasonably and in good_faith in failing to file the election the requirements of sec_301_9100-1 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the issuance of this letter for parent to file the election by amending its consolidated_return for the year ending date by filing a new form_1122 executed on or after the date of this letter a copy of this letter should be plr-112564-01 attached to the form_1122 the above extension of time is conditioned on the taxpayers’ ie parent’s and the subsidiaries’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent and the subsidiaries qualify substantively to file a consolidated_return eg whether the requisite voting and value requirements of sec_1504 are satisfied in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to the first listed authorized representative pursuant to a power_of_attorney on file in this office by sincerely yours associate chief_counsel corporate senior technician reviewer branch
